DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) filed on June 3, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is considered by the examiner.
Claim Objections
Claims 1, 6, 8 and 11 are objected to because of the following informalities:  
In claim 1, line 2, “a transmission/reception region” should read --a transmission and/or reception region-- for term consistency.
In claim 1, lines 4-5, “the transmission/reception region” should read --the transmission and/or reception region-- for term consistency.
Claim 6 recites “a fourth conductive layer formed between the second insulating layer and the third insulating layer” in lines 3-4, and it appears as if Applicant meant to write --a fourth conductive layer formed between the second insulating layer and a third insulating layer on the second insulating layer-- because, for example, the feature “the third insulating layer” lacks antecedent basis in the claim, intervening claims and base claim.
In claim 8, line 2, “the plurality of terminal sections includes …” should read -- the plurality of terminal sections include …--.
In claim 11, lines 3-4, “using the same photomask” should read --using a same photomask--.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the claim objection, set forth in this Office action.
Conclusion
The art made of record and not applied to the rejection is considered pertinent to applicant's disclosure. It is cited primarily to show inventions relevant to the examination of the instant invention.
This application is in condition for allowance except for the following formal matters: See objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number i.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        March 12, 2022